DISMISS; Opinion Filed February 4, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-12-01609-CV

    THE HOUSING AUTHORITY OF THE CITY OF DALLAS, TEXAS, Appellant
                               V.
    SCHEVONNE L. BLUITT HECHAVARRIA AND ALL OCCUPANTS, Appellees

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-04107-B

                            MEMORANDUM OPINION
                           Before Justices O'Neill, Myers, and Brown
                                   Opinion by Justice Myers
       The Housing Authority of the City of Dallas, Texas appeals the take-nothing judgment

rendered against it in its suit for forcible detainer and unpaid rent against Schevonne L. Bluitt

Hechavarria and all occupants. On December 5, 2013, Dallas County Court at Law No. 4, in

cause number CC-13-05074-D, signed an order providing that the parties had agreed that a writ

of possession may issue to the Dallas Housing Authority for the property at issue, that

Hechavarria and all occupants had agreed to vacate the property before the writ of possession

took effect, and that the parties had agreed to the dismissal of this appeal. Despite this order,

appellant did not file a motion to dismiss this appeal as required by the order. On January 7,

2014, we notified the parties that it appeared this appeal was now moot, and we requested the

parties to file responses by January 20, 2014 explaining why this Court retains jurisdiction over
this appeal. As of this date, neither party has filed a response. We conclude this appeal is moot.

See Marshall v. Housing Auth. of City of San Antonio, 198 S.W.3d 782, 787 (Tex. 2006)

(surrendering possession of property moots appeal in forcible detainer case when lessee has no

potential claim to current, actual possession of property); In re Merrill Lynch, Pierce, Fenner &

Smith, Inc., 195 S.W.3d 807, 817 (Tex. App.—Dallas 2006, orig. proceeding) (settlement of

claims moots those claims on appeal).

       We dismiss this appeal as moot.




                                                     /Lana Myers/
                                                     LANA MYERS
121609F.P05                                          JUSTICE




                                               –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                        JUDGMENT NUNC PRO TUNC

THE HOUSING AUTHORITY OF THE                       On Appeal from the County Court at Law
CITY OF DALLAS, TEXAS, Appellant                   No. 2, Dallas County, Texas
                                                   Trial Court Cause No. CC-12-04107-B.
No. 05-12-01609-CV         V.                      Opinion delivered by Justice Myers.
                                                   Justices O'Neill and Brown participating.
SCHEVONNE L. BLUITT
HECHAVARRIA AND ALL
OCCUPANTS, Appellees

       In accordance with this Court’s opinion of February 4, 2014, this appeal is DISMISSED
as moot.
       It is ORDERED that appellees SCHEVONNE L. BLUITT HECHAVARRIA AND ALL
OCCUPANTS recover their costs of this appeal from appellant THE HOUSING AUTHORITY
OF THE CITY OF DALLAS, TEXAS.


Judgment entered this 4th day of February, 2014.




                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE




                                             –3–